    Case 1:19-cr-00123-JAO Document 31 Filed 04/24/20 Page 1 of 3       PageID #: 92




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII



UNITED STATES OF AMERICA,                      CR NO. 19-00123 JAO
                      Plaintiff,               ORDER CONTINUING
                                               SENTENCING HEARING
         vs.
JACLYN BORGES LEE,
                      Defendant.




                ORDER CONTINUING SENTENCING HEARING

         On April 23, 2020, the Court held a telephonic status conference regarding

the scheduling of Defendant Jaclyn Borges Lee’s (“Defendant’[s]”) sentencing

hearing, which was set on March 17, 2020 for May 4, 2020.1

         Since the time Defendant’s sentencing hearing was set, on March 27, 2020,

Congress passed the Coronavirus Aid, Relief, and Economic Security Act

(“CARES Act”), which the President also signed into law that day. The CARES

Act authorizes the Judicial Conference of the United States to provide authority to


1
  Defendant pled guilty on October 23, 2019 to a single count of Escape from
Custody in violation of 18 U.S.C. § 751(a), and a sentencing hearing was initially
set for February 3, 2020, ECF No. 21, but was continued to April 6, 2020. ECF
No. 22. On March 17, 2020, pursuant to the Temporary General Order Regarding
District of Hawaii Response to COVID-19 Emergency filed that day that provided
that all non-essential criminal hearings be continued until after May 3, 2020,
Defendant’s sentencing was continued to May 4, 2020. ECF No. 26.
Case 1:19-cr-00123-JAO Document 31 Filed 04/24/20 Page 2 of 3           PageID #: 93




Chief District Judges to permit certain criminal proceedings to be conducted by

video or audio conference. On March 29, 2020, the Judicial Conference of the

United States found that, pursuant to the CARES Act, emergency conditions with

respect to COVID-19 have materially affected and will affect the functioning of

the federal courts. On March 30, 2020, Chief Judge J. Michael Seabright, acting

pursuant to the CARES Act and the authority granted by the Judicial Conference of

the United States, found that felony sentencings could not be conducted in person

without seriously jeopardizing public health and safety, and thus authorized a

presiding judge to conduct sentencing telephonically, with the consent of the

defendant after consultation with counsel, if the presiding judge finds that for

specific reasons the sentencing in a particular case cannot be further delayed

without serious harm to the interests of justice. On April 16, 2020, Chief Judge

Seabright issued a Temporary General Order Regarding District of Hawaii

Response to COVID-19 Emergency, providing for the physical closure of the

courthouse to the public until June 15, 2020, and continuing all non-essential

criminal matters until a date after June 15, 2020, with discretion retained by

presiding judges to proceed with a hearing in any particular criminal matter, by

telephone, video, or in court.

      At the status conference, the Court noted that Lee has been in United States

custody since August 23, 2019; that the applicable sentencing range pursuant to the


                                          2
Case 1:19-cr-00123-JAO Document 31 Filed 04/24/20 Page 3 of 3                PageID #: 94




United States Sentencing Guidelines is 12 to 18 months; and that the United States

Probation Office has recommended a sentence of 15 months. See ECF No. 27.

Defense counsel, Mr. Gary Singh, requested a sentencing hearing date in June

2020 so that additional information could be obtained from the State Office of the

Public Defender regarding Defendant’s pending charges in State court. Counsel

for the United States, Assistant United States Attorney Tom Muehleck, did not

object and indicated that Defendant should be present at sentencing.

       Based on the foregoing facts, the Court finds that sentencing can be delayed

without serious harm to the interests of justice, and therefore Defendant’s

sentencing hearing is CONTINUED to June 29, 2020 at 3:15 p.m. before the

undersigned.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, April 24, 2020.




CR No. 19-00123 JAO, United States v. Lee, ORDER CONTINUING SENTENCING HEARING


                                             3
